Title: To George Washington from John Peck, 4 September 1786
From: Peck, John
To: Washington, George



Sir,
Nomony-Hall, 4th Septr 1786.

Since I had the honor of addressing you from Piscataway, I have been confined by a severe intermittant which has rendered me unable to attend to the business of the Cincinnati, or indeed any other.
If the Diplomas are ready would thank you to forward them by Mr Elwood, agreeably to a written request which he will deliver for that purpose. I am, Sir, With Sentiments of the most perfect respect Your Very Humb. Servt

Jno. Peck

